DETAILED ACTION
Claims 1-49 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 3 and 5-14, 27-37 in the Reply filed on 8/25/2022, is acknowledged.
Claims 1-2, 4, 15-26, and 38-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
Applicant’s election without traverse of the species, “a genomic classifier score of greater than about 0.6,” pertains to claims 3 and 5-14, 27-37 in the Reply is acknowledged.
Claims 3 and 5-14, 27-37 are present for Examination and the subject of the Office Action below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
The instant application, filed 6/5/2020 is a continuation in part of 16/893,436, filed 6/5/2020, now abandoned. 16893436 is a continuation in part of PCT/IB2020/050762 , filed 1/30/2020 and claims Priority from Provisional Applications 62/938318, filed 11/20/2019; 62/825001, filed 3/27/2019; 62/824968, filed 3/27/2019; 62/801610, filed 2/5/2019; 62/801609, filed 2/5/2019; 62/799037, filed 1/30/2019; and 62/799036, filed 1/30/2019.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 8/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 3 and 5-14, 27-37 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “natural occurring principles” as a limiting element or step without reciting additional elements/steps that integrate the natural occurring principles into the claimed inventions such that the natural occurring principles are practically applied, and are sufficient to ensure that the claims amount to significantly more than the natural occurring principles themselves. In the instant case, the “natural occurring principles” include: 
The genetic profile/natural state of non-metastatic castration resistant prostate cancer (nmCRPC) in humans.
A claim that focuses on use of a natural occurring principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural occurring principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful.
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, (Prong 1) does the claim recite an abstract idea, law of nature, or a natural phenomenon (judicial exceptions). YES.  In Step 2A, (Prong 2) does the claim recite additional elements that integrate the judicial exception into a practical application? NO. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application. The instant claims are directed to predicting an outcome based on conventional genomic assay in the art.
If NO, Step 2B determines whether the claim as a whole amounts to significantly more than the exception.
Claim elements that are not judicial exceptions include the acts of determining, measuring, comparing to other values, a generic quantitative assay, and a generic kit. The latter two are generic since they are not claimed with limitations that specify they use or contain a specific reagent (e.g. a specific antibody). According to the most recent guidance, to be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 1, Paragraph, final). In other words, does the claim amount to significantly more than the exceptions themselves (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 1, Paragraph, final). Limitations that were found not to be significantly more when recited in a claim with a judicial exception include well-understood, routine, and conventional activities previously known to the industry and specified at a high level of generality (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 3, Paragraph, first).
Recently, in Univ of Utah v Ambry v Myriad (Fed Cir 2014) the court looked to the claims to find any “non-patent-ineligible elements” sufficient to “transform the nature of the claim into a patent-eligible application.” Here, the claims require various physical transformations, including hybridizing the gene probe; amplification of the gene; and sequencing the gene. However, according to the appellate panel, those transformations are insufficient - primarily because those steps “set forth well-understood, routine and conventional activity engaged in by scientists at the time of Myriad’s patent applications” and are the activities that a scientist would have relied upon to achieve the goals of the invention. In the present case, the active method steps set forth well-understood routine and conventional activity engaged in by scientists and are the activities that a scientist would have relied upon to achieve the goals of the invention.
The Court in in Ariosa Diagnositcs vs Sequenom. (2014-1139, 2014-1144) reiterated the two-step analysis required by Mayo and Alice,namely "determin[ing] whether the claims at issue are directed to a patent-ineligible concept" and, if so, "consider[ing] the elements of each claim both individually and ’as an ordered combination' to determine whether additional elements 'transform the nature of the claim' into a patent-eligible application the court went on to point out that the claimed method "begins and ends with a natural phenomenon," i.e., the presence of cffDNA in maternal blood and the diagnostic implications that can be made by correlating that cffDNA with paternally inherited nucleic acid. Thus, the court concluded that the claims of the '540 patent satisfy the first step of the analysis laid out in Alice because they are "directed to matter that is naturally occurring." The Court next evaluated the second step of the analysis to determine whether the remaining elements of the claims in the '540 patent "transform" the natural phenomenon into a patent-eligible application. Despite the presence of claims to particular methods for amplifying, detecting, and correlating cffDNA with paternally inherited nucleic acid, the Court concluded that the claims were insufficient to integrate the naturally occurring material into a patent-eligible application. The Court stated that the method steps involving standard PCR amplification and gel electrophoresis are “not new and useful.” Thus, the specific methods recited in the claims were considered "routine and conventional.”
The Federal Circuit also addressed preemption and found that because these method claims were deemed subject matter ineligible, the concern of preemption, i.e., whether the methods preclude alternative methods in the same field but outside the scope of the claims, was moot. The Court further stated that "[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Court further noted that "[w]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."
The Court rejected Sequenom’s arguments that the claimed methods would not preclude alternative methods, and, therefore, would not preempt the field. The Court explained that the questions of preemption are inherent in subject matter eligibility analysis, and when the claims fail the Mayo test, the question of preemption would not arise.
The present claims are directed to a process so Step 1 is satisfied.
The present claims are directed to a judicial exceptions. The claims recite “natural phenomena” as a limiting element, the genetic profile/natural state of non-metastatic castration resistant prostate cancer (nmCRPC) in humans.
 The next step, STEP 2B, is to determine whether the claim as a whole recite something significantly different than the judicial exception(s).
The claims are recited at a high level of generality and there are no meaningful limitations here, e.g., the claim merely requires running routine diagnostic assays and then thinking about the results. 
 In addition, all of the additional claim elements listed are well-understood, routine, and conventional in this art. 
See the 103 rejection below.
Thus, the assays steps were well-understood, purely conventional routine procedures.
The Federal Circuit in Association for Molecular Pathology v PTO and Myriad) stated the methods of "comparing" or "analyzing" sequences to be patent-ineligible as directed to abstract ideas, (page 56 in Association for Molecular Pathology v PTO and Myriad).
The Court in Diamond v Diehr (450 U. S. 175, 185 (1981)) pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it found the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole. Those steps included “installing rubber in a press, closing the mold, constantly determining the temperature of the mold, constantly re- calculating the appropriate cure time through the use of the formula and a digital computer, and automatically opening the press at the proper time.” Id., at 187. These other steps apparently added to the formula something that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.
The process in Parker v. Flook, (437 U. S. 584, 585-587 (1978)), (held not patentable) provided a method for adjusting “alarm limits” in the catalytic conversion of hydrocarbons. The claimed process amounted to an improved system for updating those alarm limits through the steps of: (1) measuring the current level of the variable, e.g., the temperature; (2) using an apparently novel mathematical algorithm to calculate the current alarm limits; and (3) adjusting the system to reflect the new alarm-limit values. 437 U. S., at 585-587. The Court, as in Diehr, pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it characterized the claimed process as doing nothing other than “provid[ing] a[n unpatentable] formula for computing an updated alarm limit.” Flook, supra, at 586. Unlike the process in Diehr, it [claim] did not contain any disclosure relating to chemical processes at work or the means of setting off an alarm or adjusting the alarm limit.” Diehr, supra, at 192, n. 14; see also Flook, 437 U. S., at 586. And so the other steps in the process did not limit the claim to a particular application. Moreover, “[t]he chemical processes involved in catalytic conversion of hydrocarbons[,] ... the practice of monitoring the chemical process variables, the use of alarm limits to trigger alarms, the notion that alarm limit values must be recomputed and readjusted, and the use of computers for ‘automatic monitoring-alarming’” were all “well known,” to the point where, putting the formula to the side, there was no “inventive concept” in the claimed application of the formula. Id., at 594. “[P]ost-solution activity” that is purely “conventional or obvious,” the Court wrote, “can[not] transform an unpatentable principle into a patentable process.” Id., at 589, 590.
The Court in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. determined that Alice Corp.'s claims to methods were ineligible because "the claims at issue amount to 'nothing significantly more' than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer."
The question then becomes are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea. If there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
The Court in Diehr, Flook, and Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula. In the present claims there are no active method steps that transfo the process into an inventive application of the formula.
In the present claims there are no other active method steps that transform process into an inventive application of detecting and then predicting.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter
		
	
Claim Rejections - 35 USC § 112
(Indefinite)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 31 are indefinite as the claim requires “wherein metastasis-free survival (MFS) of combined administration of APA+ADT is improved by at least about 6 months relative to sole administration of ADT alone.” The metes and bounds of the claim is unclear as the outcome of improved MFS must further limit claim 3 and therefore must require a narrower method step, structure, or other feature; and yet there is nothing in the teaching that would allow a PHOSITA to determine what scope has changed. There are many interpretations of this claim limitation making the claim ambiguous. The limitation could simple be stating that APA+ADT improves MFS compared to ADT alone (and is not further limiting), or the limitation is limiting the patient population, the expression of genes, the genomic classifier score, the dose of the drugs, the timing of the administration, the use of surgery, the use of radiation, or any multitude of possibilities. The problem is that the Applicant has not taught how this limitation is achieved in the Specification, and as such a PHOSITA would be unable to determine the metes and bound of the structure or steps required to achieve the outcome of improved MFS.
Claims 9 and 32 have the same problem as claim 8, the claims requires “second progression-free survival (PFS2) of combined administration of APA+ADT is improved by at least about 6 months relative to sole administration of ADT alone.”  The limitation could simple be stating that APA+ADT improves PFS2 compared to ADT alone (and is not further limiting), or the limitation is limiting the patient population, the expression of genes, the genomic classifier score, the dose of the drugs, the timing of the administration, the use of surgery, the use of radiation, or any multitude of possibilities. The problem is that the Applicant has not taught how this limitation is achieved in the Specification, and as such a PHOSITA would be unable to determine the metes and bound of the structure or steps required to achieve the outcome of improved PFS2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5-14, 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. “Phase 2 Study of the Safety and Antitumor Activity of Apalutamide (ARN-509), a Potent Androgen Receptor Antagonist, in the High-risk Nonmetastatic Castration-resistant Prostate Cancer Cohort,” European Urology 70 (2016) 963-970; and Dalela et al. “Contemporary Role of the Decipher® Test in Prostate Cancer Management: Current Practice and Future Perspectives,” Reviews in Urology 18 (2016) 1-9.
Claim 3 is directed towards a method of predicting whether a human male having a non-metastatic castration resistant prostate cancer (nmCRPC) will have an improved benefit from administration of a therapeutically effective amount of apalutamide (APA) and a therapeutically effective amount of an androgen deprivation therapy (ADT) (APA+ADT), said method comprising, consisting of and/or consisting essentially of: a) determining if a biological sample obtained from the human male has: i) a genomic classifier score of greater than about 0.6; ii) a luminal-like molecular subtype of prostate cancer; iii) an increased expression level of at least one signature of the Class One, Class Two, and/or Class Four co-regulated signatures; iv) a decreased expression level of at least one signature of the Class Three co-regulated signatures; or a combination thereof, and b) predicting that the human male to have an improved benefit from administration of the therapeutically effective amount of APA+ADT based on: i) a genomic classifier score of greater than about 0.6; ii) a luminal-like molecular subtype of prostate cancer; iii) an increased expression level of at least one signature of the Class One, Class Two, and/or Class Four co-regulated signatures; iv) a decreased expression level of at least one signature of the Class Three co-regulated signatures; or a combination thereof.
Smith teaches patients received 240 mg/d apalutamide (AP) while continuing androgen-deprivation therapy (ADT). The patients are high-risk Nonmetastatic Castration-resistant Prostate Cancer, see “Intervention” in the Abstract. Smith teaches that in men with nonmetastatic castration-resistant prostate cancer (nmCRPC), higher prostate-specific antigen (PSA) and shorter PSA doubling time (PSA DT) are associated with high risk for metastases and death, See Introduction page 964. Smith concludes that Apalutamide was safe and well tolerated in patients with high-risk nmCRPC in the phase 2 portion of the study. Apalutamide exhibited robust activity in patients with high-risk nmCRPC based on durable PSA responses and disease control. These results support further clinical development of apalutamide in nmCRPC, see Part 5 page 969.
Dalela shows that a “high risk” nmCRPC is defined by a Decipher® Prostate Cancer Test with a genomic classifier score of >0.6. The Decipher test, which uses the expression of 22 selected RNA markers (from a total of over 1.4 million), showed a very high discrimination in predicting clinical metastasis (0.75-0.83) and cancer-specific mortality (0.78) in external validation studies, outperforming all routinely available clinicopathologic characteristics, see the Abstract page 1. Cutpoints of the recalibrated score were identified using resampling and maximizing the partial likelihood of a Cox model. Based on this approach, optimized categories of Decipher were , 0.45, 0.45 to 0.60, and >0.60, see page 3. The test was performed on biopsies of the prostate. 
A person of ordinary skill in the art, knowing that high risk nmCRPC are successfully treated with AP+ADT would predictably arrive at the instant invention by simply substituting the Decipher Prostate Cancer Test (Dalela) with a genomic score of >0.6 for the measuring higher prostate-specific antigen (PSA) and shorter PSA doubling time (PSA DT) (Smith) since these are indications are associated with high risk for metastases and death. One would make the substitution as the Decipher test was also the only independent predictor of clinical metastasis in patients with biochemical recurrence after surgery indicating the patients need for aggressive treatment to avoid disease progression to metastases.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629